0/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11, 25 in the reply filed on 6/30/2022 is acknowledged.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/20/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 4/24/2020, 12/19/2020, 7/15/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 4/24/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kang (KR 2006-0029048).
Regarding claim 1, a positive active material for a rechargeable lithium battery, the positive active material comprising: a nickel-based lithium metal oxide having a layered crystal structure, and a coating layer comprising a lithium-metal oxide disposed on the nickel-based lithium metal oxide (page 8 of translation).
Regarding claim 6, the lithium-metal oxide comprises a compound represented by Chemical Formula 1, a compound represented by Chemical Formula 2, or a combination thereof (page 9 of translation).
Regarding claim 7, the lithium-metal oxide comprises Li2SnO3 (page 9 of translation).

Regarding claim 1, a coating layer comprising a lithium-metal oxide selectively disposed on (003) crystalline plane of the nickel-based lithium metal oxide, 
wherein the nickel-based lithium metal oxide exists as single particles, the instant Specification states the method of making the active material particles as follows:
[00159] LiOH.H2O, Ni(OH)2, Co(OH)2, and SnO2 as solid-phase powders were respectively mixed to a mole ratio of 1.08:0.76:0.19:0.05 in a mortar and then, ball- milled at 500 rpm for 2 hours to synthesize uniformly-mixed solid-phased powder. 
25 [00160] After increasing a temperature up to 750 *C, the obtained mixture was fired at 750 0C for 10 hours under an 02 atmosphere and then, cooled down to synthesize a single particle (one body) positive active material, Li[N plane-selectively coated with Li2SnO3 on the (003) plane. Herein, a temperature-increasing rate was-29- 1 183481/412299set at 5 *C/min, and a cooling rate was set at 1 *C/min. A measured single particle diameter (D50) of the positive active material was 3.02 pm. 
Kang’s active material precursors LiNO, Ni(NO3)2 6H2O, Co(NO3)2 6(H2O) and SnCl2 2H2O were dissolved in distilled water.  A chelating agent was added and mixed.  The sol mixture was dried.  The dry gel was first heat treated at 300 C for 30 minutes, then heat treated again for 10 hours.  The temperature heating and cooling rate were 1 C/min (page 8 of translation).
It appears that the methods of the Applicant and Kang are similar to produce a similar product.  Hence, it appears that Kang’s coating would also be selectively disposed on (003) crystalline plane of the nickel-based lithium metal oxide.  
Further, Kang discloses the primary particles are gathered to form secondary particles (page 8 of translation), some of the particles of Kang would also be present in the form of primary (or single) particles.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claim 2, the single particle has a particle diameter of about 200 nm to about 6 um, regarding claim 3, the single particle has a particle diameter of about 3 um to about 6 um, Kang’s primary particles have a size of 0.5 um (page 8 of translation).
Regarding claim 4, the lithium-metal oxide has a monoclinic crystal system having a C2/c space group crystal structure, this limitation is met by Kang’s coating Li2SnO3.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 25, Kang discloses a rechargeable lithium battery comprising the positive active material of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang (KR 2006-0029048).
Regarding claim 8, a content of the lithium-metal oxide is about 0.1 mol% to about 5 mol% based on a total amount of the nickel- based lithium metal oxide and the lithium-metal oxide, regarding claim 9, the coating layer has a thickness of about 1 nm to about 100 nm, Kang discloses the lithium oxide coating has a thickness of 9 nm (page 11 of translation).  Kang discloses improved cycle characteristics of the battery with positive active material with coating (page 12 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the lithium metal oxide coating for the benefit of adjusting the cycle characteristics of the battery.
	Kang clearly teaches that the coating lithium metal oxide is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.


Claims 5, 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang (KR 2006-0029048) as applied to claim 1, in view of Miyaki (US 2018/0226695).
Regarding claim 5, a lattice mismatch ratio between a (003) crystalline plane of the nickel-based lithium metal oxide and a (00I) crystalline plane (wherein is 1, 2 or 3) of the lithium-metal oxide is less than or equal to about 15%, the instant Specification Table 1 shows the lithium metal oxides that have a lattice mismatch ratio of less than or equal to 15% based on LiNiO2.  Kang discloses a coating material of Li2SnO3, but does not disclose the nickel-based lithium oxide of the Applicant’s.  Miyaki teaches using a positive active material with a nickel cobalt content, such as Li(Ni0.8Co0.2)O2.  It can generate a high voltage and have an excellent energy density [0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the positive active material of Kawasaki in the battery of Kang, as taught by Mayaki, for the benefit of having good energy density.
The instant Specification also uses Li(Ni0.8Co0.2)O2as the positive active material (see Applicant’s example 1), and hence meets the limitation of claim 5.

Regarding claim 10, the nickel-based lithium metal oxide and the lithium-metal oxide selectively disposed on the (003) crystalline plane of the nickel-based lithium metal oxide each have a layered structure that is epitaxially grown in a same c-axis direction, Kang modified by Miyaki meets the limitation because the instant Specification states:
[00219] Referring to FIGS. 5A and 5B, a growth direction of the coating layer was observed. Through the STEM image, as a result of observing an atom alignment and an FFT pattern of Li[Ni0.8Co0.2]O2 and the Li2SnO3 coating layer, Li[Ni0.8Co0.2]O2 and the Li2SnO3 coating layer all exhibited a layered structure growth in the same c-axis20 direction. Accordingly, as the (003) crystalline plane of Li[Ni0.8Co0.2]O2, one layered structure, and the (002) crystalline plane of Li2SnO3 coating layer, another layered structure, were shared with each other, the two materials all epitaxially grew in the c- axis direction. 

Regarding claim 11, the nickel-based lithium metal oxide comprises a compound represented by Chemical Formula 3, a compound represented by Chemical Formula 4, or a combination thereof, Miyaki teaches using a positive active material with a nickel cobalt content, such as Li(Ni0.8Co0.2)O2.  It can generate a high voltage and have an excellent energy density [0057].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the positive active material of Kawasaki in the battery of Kang, as taught by Mayaki, for the benefit of having good energy density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724